     Case 1:19-cv-00948-HSO-JCG Document 21 Filed 06/17/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ROCKIE DURAL PICKENS                         §                         PLAINTIFF
                                             §
                                             §
v.                                           §     Civil No. 1:19cv948-HSO-JCG
                                             §
                                             §
MARIA MOMAN and                              §
MIKE EZELL                                   §                     DEFENDANTS



                      FINAL JUDGMENT OF DISMISSAL

      This matter came on to be heard on the Report and Recommendation [19] of

United States Magistrate Judge John C. Gargiulo, entered in this case on May 11,

2020. The Court, after a full review and consideration of Plaintiff’s Complaint [1-2],

the Magistrate Judge’s Report and Recommendation [19], the record as a whole,

and relevant legal authority, finds that in accord with its Order entered herewith,

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED this the 17th day of June, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
